Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                       Response to Amendment
The action is responsive to the Amendment filed on 7/6/2022.  Claims 1-6, 9-13, and 15-19 are pending.  Claims 1 and 11 have been amended.

Response to Arguments
Applicant' s arguments, see Applicant Arguments/Remarks, filed 7/6/2022, with respect to Claim 1 and 11 have been fully considered and are persuasive in view of the amendment that demonstrates a practical application.  The 35 USC 101 rejection of the claims dated 1/7/2022 has been withdrawn. 
	 
Allowable Subject Matter
Claims 1-6, 9-13, and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claims 1 and 11, the claims are allowed because the closest prior art, Blanco, Burnos, Moxon, and Tsedakis, either singularly or in combination, fails to anticipate or render obvious determining new event boundary coordinates by generating a third time-frequency plot with a lower minimum frequency limit than the second time-frequency plot and recalculating the event contours and contour group, if the minimum frequency of the original boundary contour is below a predetermined threshold; determining if these open loop contours are representative of a second HFO event by calculating a fourth time-frequency plot in a higher frequency range, identifying the region of greatest power that exceeds a threshold, defining contours of isopower, determining if these are open or closed loop contours, defining
groups of contours, and determining the even boundary contour; applying a distinct wavelet convolution to the electrical signals to generate a time frequency representation of the power of the signal in a frequency range less than the HFO to determine if the HFO is superimposed on an inter-ictal discharge, or if an interictal discharge has a superimposed HFO by performing a wavelet convolution to the electrical signals to generate a time-frequency representation of the power of the signal (TF Plot); determining the gradient plot of this TF plot; by calculating both the horizontal gradient of TF plot (Equation); equation for horizontal gradient of the TF plot (Equation); equation for vertical gradient of the TF plot (Equation); equation for combining these two gradients (Equation); determining the volume of the objects in the TF plot, and the gradient plot of the TF plot, using trapezoidal surface integration within the object borders derived from the binarized TF plot to the unbinarized TF plot, and gradient plot of the TF plot, in combination with all other limitations in the claim as claimed and defined by applicant.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863